DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

        1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes

        2.         This supplementary Office action is created to correct some unintentional inaccuracies made in the Examiner’s Amendment in the previous Office action with respect to claims 5, 13 and 14.

EXAMINER’S AMENDMENT

3.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with the applicant’s attorney Janina Malone (Reg. No. 47,768) on July 13, 2021.

           4.       The application has been amended as follows: 
In Claim 1: 
in line 9, change the recitation “a clutch mechanism” to --a slip clutch mechanism--;
in line 11, change the recitation “the clutch mechanism” to --the slip clutch mechanism--; and
in line 15, change the recitation “the clutch mechanism” to –the slip clutch mechanism--;
            In Claim 2: 
in line 2, change the recitation “the clutch mechanism” to --the slip clutch mechanism--.
         In Claim 3: 
in line 2, change the recitation “the clutch mechanism” to --the slip clutch mechanism--.
         In Claim 4: 
in line 1, change the recitation “the clutch mechanism” to --the slip clutch mechanism--.
         In Claim 5: 
in line 3, change the recitation “a clutch mechanism” to --the slip clutch mechanism--;
in line 4, change the recitation “the clutch mechanism” to --the slip clutch mechanism--; and
in line 5, change the recitation “a threshold force.” to --a threshold force, and wherein the slip clutch mechanism is switched between its engaged and disengaged states without use of an electrical signal, button, a lever, a switch, a pedal, or an actuator.--.  
         In Claim 6:   Cancel claim 6.
         In Claim 10: 
in line 3, change the recitation “the clutch mechanism” to --the slip clutch mechanism--.
         In Claim 12: 
in line 2, change the recitation “the clutch mechanism” to --the slip clutch mechanism--.
         In Claim 13: 
in line 3, change the recitation “a clutch mechanism” to --the slip clutch mechanism--.

in line 9, change the recitation “the clutch mechanism” to --the slip clutch mechanism--.
          In Claim 14: 
in line 3, change the recitation “clutch mechanism” to --the slip clutch mechanism--.
         In Claim 20: 
in line 1, change the recitation “the clutch mechanism” to --the slip clutch mechanism--.

Allowable Subject Matter

5.          Claims 1-5 and 7-20 are allowed.
6.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Simmons (US Patent 7,059,463) in view of Mueller et al. (US PAP 2011/0179895 A1), teach an X-ray imaging apparatus, wherein Simmons teaches an imaging device (see abstract: Figs. 1-7; column 2, line 30 - column 3, line 2), comprising: a curved arm (22); a carrier (18) that engages and supports the curved arm (22), wherein the curved arm (22) is configured to move relative to the carrier (18); a belt (42) extending through the carrier (18) and traversing around a periphery of the curved arm (22) (see Figs. 1-7; column 3, line 32 – column 4, line 48; column 5, line 12 – column 7, line 54); and a drive system (34) comprising a motor; a drive shaft rotatably driven by the motor; a drive pulley coupled to the drive shaft via a clutch mechanism (41), wherein the drive pulley is configured to rotate and engage with the belt to move the curved arm without moving the carrier, wherein the clutch mechanism (41) is configured to move between an engaged state and a disengaged state, wherein the engaged state comprises the driveshaft being rotatably coupled to the drive pulley

    PNG
    media_image1.png
    744
    561
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    693
    550
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    498
    298
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    429
    327
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    459
    306
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    501
    308
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    526
    204
    media_image7.png
    Greyscale
and wherein the disengaged state comprises where the driveshaft is uncoupled from the drive pulley (see Figs. 1-7; column 5, line 12 – column 7, line 54). 
           Mueller et al. teach an imaging device (see abstract; Figs. 1-4; paragraphs 006, 0010, 0012, 0025, 0026, 0029; claims 1 and 7), comprising: a curved arm (8); a carrier that engages and supports the curved arm (8), wherein the curved arm is configured to move relative to the carrier; a drive pulley coupled to the drive shaft via a clutch mechanism and wherein the clutch mechanism is configured to switch between the engaged state and the disengaged state in response to a force applied to the curved arm (8) (see paragraphs 0012 and 0029) providing user with the capabilities to enable the C-arm to be swiveled rapidly by hand, thereby improving access to the treatment site. 
          Mueller et al teaches that: “a friction clutch may be provided and arranged between the drive unit of the drive motor and the adapter. This friction clutch enables the drive train of the drive unit between the adapter and the drive motor to be disengaged temporarily by swiveling the C-arm manually. The part that may be connected to the adapter preferably forms a part of the friction clutch for this purpose.” (See paragraphs 0012). “FIG. 4 does not show that drive wheel 36 is part of friction clutch arranged between the worm drive and adapter 20, and is thus able to disengage from the rest of the drive train of drive unit 24 when a certain torque is exerted on drive wheel 36. This enables the swiveling C-arm 8 to be swiveled by hand as well if necessary, though it is otherwise swiveled by drive unit 24.” (See paragraph 0029).
          Muller et al. and Simmons disclose similar methods/apparatuses comprising the movable arm for X-ray imaging but fail to explicitly teach or make obvious that the drive pulley coupled to the drive shaft via a slip clutch mechanism as claimed in combination with all of the remaining limitations of the claim.  
           With respect to claim 5, the most relevant prior art, Mueller et al. (US PAP 2011/0179895 A1), teach an X-ray system (see abstract; Figs. 1-4; paragraphs 006, 0010, 0012, 0025, 0026, 0029; claims 1 and 7), comprising: a moveable arm (8) comprising an X-ray source (10) and an X-ray detector (12), wherein a drive mechanism of the moveable arm comprises a motor (32), a clutch mechanism (see paragraphs 0012 and 0029), and a drive pulley, and wherein the clutch mechanism is configured to disengaged in response to a force applied to the moveable arm exceeding a threshold force (see paragraphs 0012 and 0029). 

    PNG
    media_image8.png
    551
    545
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    483
    300
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    461
    302
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    543
    675
    media_image11.png
    Greyscale

 Fig. 4 shows that drive wheel (36) is part of friction clutch arranged between the worm drive and adapter (20), and is thus able to disengage from the rest of the drive train of drive unit (24) when a certain torque is exerted on drive wheel (36). This enables the swiveling C-arm (8) to be swiveled by hand as well if necessary, though it is otherwise swiveled by drive unit (24) but fails to explicitly teach or make obvious a slip clutch mechanism is configured to disengage in response to a force applied to the moveable arm exceeding a threshold force, and wherein the slip clutch mechanism is switched between its engaged and disengaged states without use of an electrical signal, button, a lever, a switch, a pedal, or an actuator as claimed in combination with all of the remaining limitations of the claim.            
           With respect to claim 13, the most relevant prior art, Simmons (US Patent 7,059,463; see abstract; Figs. 1-4; paragraphs 006, 0010, 0012, 0025, 0026, 0029; claims 1 and 7) in view of Mueller et al. (US PAP 2011/0179895 A1), teach a system, comprising: a mobile X-ray device comprising a C-arm; a drive mechanism configured to move the C-arm via a motor when a clutch mechanism is in an engaged state, wherein the clutch mechanism is configured to move to a disengaged state only in response to a force against the C-arm but fails to explicitly teach or make obvious a slip clutch mechanism and a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: during movement of the C-arm via the motor, determining a motion of a drive pulley in response to the force against the C-arm exceeding a threshold force and the slip clutch mechanism being in the disengaged state as claimed in combination with all of the remaining limitations of the base claim and any intervening claims. 
             Claims 2-4, 7-12 and 14-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kidd et al. (US Patent 4,987,585) teaches C-arm X-ray imaging apparatus comprising: 

    PNG
    media_image12.png
    537
    506
    media_image12.png
    Greyscale
 a motor connected to L arm (10) by means of slip clutch which permits L arm (10) to be positioned manually as understood in the art (see abstract; Fig. 3 and column 3, line 58 – column 4, line 3).      
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   July 28, 2021